Citation Nr: 0324368	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Whether a timely substantive appeal was filed with respect to 
the August 1998 RO rating decision, denying service 
connection for a right shoulder condition, bilateral hearing 
loss, and tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1941 to July 1945 
and from September 1950 to August 1952.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 2000 RO decision that determined a timely 
substantive appeal had not been filed with the August 1998 RO 
rating decision, denying service connection for a right 
shoulder condition, bilateral hearing loss, and tinnitus.  In 
December 2000, the Board remanded the case to the RO in order 
to provide the veteran with a requested electronic (audio) 
hearing.  The record shows that the veteran failed to report 
for an audio hearing scheduled for him in March 2003.


FINDINGS OF FACT

1.  An August 1998 RO rating decision denied service 
connection for a right shoulder condition, bilateral hearing 
loss, and tinnitus.

2.  The veteran was notified of the above determination on 
August 12, 1998, and he submitted a notice of disagreement 
that was received on August 6, 1999.

3.  The RO sent him a statement of the case in November 1999 
on the issues of service connection for a right shoulder 
condition, bilateral hearing loss, and tinnitus.

4.  In December 1999, the veteran submitted correspondence 
that is construed as a request for an extension of time to 
file his substantive appeal.

5.  The request was not acknowledged; the substantive appeal 
was received in April 2000.




CONCLUSION OF LAW

The veteran's substantive appeal from the denial of service 
connection for a right shoulder condition, bilateral hearing 
loss, and tinnitus in the August 1998 RO rating decision was 
timely filed.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202. 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The salient procedural history regarding the issue being 
considered in this appeal may be briefly summarized.  An 
August 1998 RO rating decision denied service connection for 
a right shoulder condition, bilateral hearing loss, and 
tinnitus.  In a letter dated on August 12, 1998, the RO 
notified the veteran of this determination.  The veteran's 
correspondence received on August 6, 1999, was accepted as a 
notice of disagreement with the denial of service connection 
for a right shoulder condition, bilateral hearing loss, and 
tinnitus in the August 1998 RO rating decision.  The RO sent 
him a statement of the case on those issues in November 1999.  
In December 1999, the veteran submitted correspondence 
notifying the RO that he had additional evidence to submit 
and asking the RO to "keep my case open meanwhile."

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Correspondence concerning the necessary 
information will be construed as a substantive appeal and the 
Board will construe the veteran's arguments in a liberal 
manner.  38 C.F.R. § 20.202.  The notice of disagreement 
shall be filed within 1 year from the date of mailing of 
notification of the initial review and determination.  The 
substantive appeal shall be filed within 60 days from the 
date of mailing of the statement of the case or a 
supplemental statement of case or within the remainder of the 
1-year period from the date of the notification of the 
initial review and determination being appealed.  38 U.S.C.A. 
§ 7105(b)(1) and (d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2002); VAOPGCPREC 9-97.  An extension of the 60-day period 
for filing a substantive appeal, or the 60-day period for 
responding to a statement of the case or supplemental 
statement of the case may be granted for good cause.  
38 C.F.R. § 20.303.  If a timely appeal is not filed from a 
determination, it becomes final.  38 U.S.C.A. § 7105(c).  If 
a timely substantive appeal has not been received, the appeal 
may be dismissed.  VAOPGCPREC 9-99.

Under the above criteria, the veteran's period for timely 
filing his substantive appeal expired in January 2000 or 60 
days from the date of mailing of the statement of the case in 
November 1999.  In December 1999, he submitted correspondence 
which, in part, requested that his case be kept open.  He 
also noted that he had additional evidence to submit.  After 
reviewing the entire record, the Board finds that the 
December 1999 correspondence from the veteran was a request 
for an extension of time, see 38 C.F.R. § 20.203, and the 
lack of a response to that request "tolled" the further 
running of his time to file a substantive appeal.  The Board 
finds there was good cause for the request, and that the 
request itself was timely.  The VA Form 9 received in April 
2000 therefore constitutes a timely substantive appeal as to 
the issues in the statement of the case sent to him in 
November 1999.  

In view of the above, the Board finds that a timely 
substantive appeal was received with the denial of service 
connection for a right shoulder condition, bilateral hearing 
loss, and tinnitus in the August 1998 RO rating decision.  
The appeal is granted to this extent only.



ORDER

A timely substantive appeal was filed with respect to the 
August 1998 RO rating decision, denying service connection 
for a right shoulder condition, bilateral hearing loss, and 
tinnitus; to this extent the appeal is granted.


REMAND

In light of the above favorable decision that the veteran's 
substantive appeal was timely filed, the case is being 
returned to the RO for additional development and review of 
the issues of entitlement to service connection for a right 
shoulder condition, bilateral hearing loss, and tinnitus.  
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this case, the 
veteran has not received such notice.  The record also 
indicates that reports requested from Dr. Sabado in September 
1999 have not been received.

A review of the record reveals that the veteran was seen for 
right shoulder pain in service and that he maintains having 
such pains since service.  A report of VA evaluation of his 
ears in March 2000 notes a history of noise exposure in 
service and indicates that the veteran has tinnitus and 
hearing loss.  In view of this evidence, it is the judgment 
of the Board that the veteran should undergo a VA 
compensation examination to determine the nature and extent 
of any right shoulder condition, and to obtain an opinion as 
to the etiology of any right shoulder disorder found; and an 
audiological evaluation to determine the nature and extent of 
and bilateral hearing loss and tinnitus, and to obtain 
opinions as to the etiology of any such conditions.  Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is 
notified of the evidence needed to 
substantiate his claims for service 
connection for a right shoulder 
disability, bilateral hearing loss, and 
tinnitus.  He should be asked to submit 
evidence of such treatment since 
separation from service as well as any 
medical evidence that links such 
conditions to an incident of service.  He 
should be notified that evidence received 
from Dr. Sabado has not been received.  
He should be advised of the evidence that 
he must submit and of the evidence VA 
will attempt to obtain.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any right 
shoulder disability.  All indicated 
studies, including X-rays of the right 
shoulder, should be performed and all 
clinical findings reported.  The examiner 
should express an opinion as to the 
etiology of any right shoulder disability 
found, including whether it is at least 
as likely as not related to the right 
shoulder condition in service.  The 
examiner should support any opinion by 
discussing medical principles as applied 
to the evidence in the veteran's case.  
In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the examiner and reviewed prior to the 
examination.

3.  The veteran should be scheduled for 
audiological testing to determine whether 
he has hearing loss that meets the 
criteria of 38 C.F.R. § 3.385 for VA 
compensation purposes and to determine 
the nature and extent of any tinnitus.  
The examiner or appropriate substitute 
should express opinions as to the 
etiology of the hearing loss and 
tinnitus, including whether it is at 
least as likely as not related to an 
incident of service, including noise 
exposure.  The examiner or appropriate 
substitute should support the opinions by 
discussing medical principles as applied 
to the evidence in the veteran's case.  
In order to assist the examiner or 
appropriate substitute, the claims folder 
should be made available to that 
individual and reviewed prior to the 
examination.

4.  After the above development, the RO 
should review the claims for service 
connection for a right shoulder 
disability, bilateral hearing loss, and 
tinnitus.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



